 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                  ***
 6   ONYX ENTERPRISES INTERNATIONAL                         Case No. 2:18-cv-01544-KJD-CWH
     CORP.,
 7                                                                             ORDER
                                               Plaintiff,
 8
               v.
 9
     REGENCY GLOBAL SOLUTIONS, INC.,
10   d/b/a PRECHARGE RISK MANAGEMENT
     SOLUTIONS,
11
                                             Defendant.
12
13          Presently before the Court is Plaintiff’s Motion for Default Judgment Against Garnishee

14   Defendant PreCharge USA, Inc. (#18). Also before the Court is Plaintiff’s Motion to Satisfy

15   Judgment and NRS § 31.330 Traversing Declaration Regarding Garnishee PreCharge USA, Inc.

16   (#13). Though the time for doing so has passed, no response in opposition has been filed to either

17   motion.

18   I. Background

19          Plaintiff Onyx Enterprises International Corporation (“Onyx”) is in the business of

20   marketing automotive and consumer goods. Most of Onyx’s sales volume is derived from

21   internet sales. In December 2009, Onyx entered into a contract with Defendant Regency Global

22   Solutions, Inc. (“Regency”) to provide another layer of security against credit card fraud.

23   Regency’s services consisted of adding an additional layer of verification of Onyx’s suspect

24   credit card orders, as well as indemnifying Onyx from transactions that Regency had deemed

25   legitimate but turned out to be fraudulent. The parties performed pursuant to their contract for six

26   years. However, beginning in 2015, Onyx was deluged by fraudulent transactions that Regency

27   had previously determined were legitimate. By August 2016, Onyx’s losses as a result of

28   transactions subject to Regency’s indemnification reached $499,618.88.
 1
            On August 19, 2016, Onyx filed suit against Regency in the United States District Court
 2
     for the Southern District of New York, Case No. 16-cv-6572-ER-KNF. Onyx caused the
 3
     summons and complaint to be served upon Regency on September 7, 2016. After Regency failed
 4
     to respond to the complaint, Onyx obtained default judgment in the amount of $534,000.40 (“the
 5
     Judgment”), including interest. Onyx then domesticated the Judgment in this Court on February
 6
     28, 2018 by filing a Clerk’s Certification of a Judgment to be Registered in Another District (#1).
 7
            On April 23, 2018, Writ of Execution (#4) was entered by the Clerk of the Court. The
 8
     United States Marshals served PreCharge, Onyx’s alleged alter ego, with a Writ of Garnishment
 9
     in Aid of Execution (“Writ of Garnishment”) (#10) on June 13, 2018. The Writ of Garnishment
10
     contained garnishee interrogatories pursuant to NRS § 31.330. The deadline for Precharge to
11
     provide its response to the interrogatories was July 3, 2018. See NRS § 31.260(1)(e). However,
12
     PreCharge failed to provide its response to the U.S. Marshals Service and/or judgment debtor
13
     Regency as required by NRS § 31.290(2).
14
            On July 16, 2018, Onyx filed a Motion to Satisfy Judgment and Traversing Declaration
15
     Regarding Garnishee PreCharge USA, Inc. (“the Traversing Declaration”) pursuant to NRS §
16
     31.330. The Traversing Declaration includes Onyx’s claim that PreCharge is an alter ego of
17
     Regency. No responsive pleading having been filed by PreCharge, Onyx filed an Application for
18
     Entry of Default by Clerk (#16) on September 18, 2018. On October 2, 2018, the Clerk of the
19
     Court entered default against PreCharge.
20
     II. Legal Standard for Entry of Default Judgment
21
            Federal Rule of Civil Procedure 55(b)(2) permits the Court, following a defendant's
22
     default, to enter a final judgment in a case. There is no matter of right to the entry of a default
23
     judgment, and its entry is entirely within this Court's discretion. See Draper v. Coombes, 792
24
     F.2d 915, 924 (9th Cir. 1986); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). This
25
     Court may find entry of a default judgment appropriate in consideration of: [1] the sufficiency of
26
     the complaint and the merits of a plaintiff's substantive claims; [2] the possibility of prejudice if
27
     entry is denied; [3] the sum of money at stake; [4] the possibility of a dispute concerning
28

                                                      -2-
 1
     material facts; [5] whether default was due to excusable neglect; and [6] the strong policy
 2
     favoring decisions on the merits. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).
 3
     III. Analysis
 4
            Since Plaintiff has met all procedural requirements for entry of default judgment, the
 5
     Court must consider the Eitel factors. The first two Eitel factors are (1) the merits of Plaintiff’s
 6
     substantive claim, and (2) the sufficiency of the complaint. See id. The Ninth Circuit has
 7
     suggested that these two factors require that a plaintiff "state a claim on which the [plaintiff] may
 8
     recover." Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir. 1978). Plaintiff has clearly stated a
 9
     claim pursuant to NRS § 31.330; 31.260; 31.290. Plaintiff has met the statutory requirements for
10
     registration of the Judgment and for a finding of default against a garnishee. See NRS §
11
     31.290(2).
12
            Further, failure to enter default will prejudice Plaintiff by allowing defendants to
13
     continually move assets to new business entities without having to pay the Judgment. Opposing
14
     parties had the opportunity to address disputes regarding material facts, but chose not to appear
15
     and have made no argument that failure to do so was a result of excusable neglect. Therefore, the
16
     Court grants Onyx’s traverse asserting PreCharge is the alter ego of Regency and Onyx’s motion
17
     for default judgment.
18
     IV. Conclusion
19
            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Satisfy Judgment and
20
     NRS § 31.330 Traversing Declaration Regarding Garnishee PreCharge USA, Inc. (#13) is
21
     GRANTED;
22
            IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment (#18) is
23
     GRANTED;
24
            ///
25
            ///
26
            ///
27
            ///
28

                                                     -3-
 1
            IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for Plaintiff
 2
     and against Defendant PreCharge USA, Inc. in the amount of $533,939.05.
 3
     Dated this 30th day of April, 2019.
 4
 5
                                                _____________________________
 6                                              Kent J. Dawson
                                                United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
